Case 3:16-cr-00014-KRG-KAP Document 76 Filed 12/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. : Case No. 3:16-cr-14-KRG~KAP

TRENTON STEHLEY, : (Case No. 3:19-cv-28-KRG-KAP)
Movant :
Order

 

This matter was referred to Magistrate Judge Keith A. Pesto
for proceedings in accordance with the Magistrates Act, 28 U.S.C.§
636, and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on
November 13, 2020, ECF no. 75, recommending that the motion to
vacate at ECF no. 64 be denied and that no certificate of
appealability be issued.

The parties were notified that pursuant to 28 U.S.C.§
636(b) (1) they had fourteen days to file written objections to the
Report and Recommendation. Although movant filed objections at ECF
no. 67 to the previous Report and Recommendation at ECF no. 66,
no objections to the current Report and Recommendation have been
filed and the time to do so has expired.

After de novo review of objections at ECF no. 67 and after
review of the Report and Recommendation at ECF no. 75 under the

“reasoned consideration” standard, see EEOC v. City of Long

 

Branch, 866 F.3d 93, 100 (3d Cir.2017) (standard of review when no

timely and specific objections are filed), the following order is
1
Case 3:16-cr-00014-KRG-KAP Document 76 Filed 12/16/20 Page 2 of 2

entered: .

e

day of December 2020, it is

i
t+

AND NOW, this {€

 

ORDERED that the motion to vacate at ECF no. 64 is denied. No
certificate of appealability is issued. The Report and
Recommendation at ECF no. 75 is adopted as the opinion of the

Court. The Clerk shall mark the civil matter closed.

BY THE COURT:

Ch ae A i
‘ M,

 

NF dee H

onan ma PAU KA Pe
‘ Kore \ PALAGINLANN.
KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 

Notice to counsel of record by ECF and by U.S. Mail to:

Trenton Stehley, Reg. No. 38101-068
F.C.I. Loretto

P.O. Box 1000

Cresson, PA 16630
